Case 17-32447-jal       Doc 54     Filed 11/23/20      Entered 11/23/20 09:28:42      Page 1 of 4




201708759
rc
                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF KENTUCKY
                                        AT LOUISVILLE

IN RE:                                                    Case No. 17-32447

HENRY J CURTIS DBA CURTIS LAW                             Chapter 13
OFFICE FDBA HANKY JOE'S RIB SHACK,

Debtor
                                                          Judge Joan A. Lloyd

                                                          AGREED ORDER RESOLVING
                                                          MOTION FOR RELIEF FROM THE
                                                          AUTOMATIC STAY OF GSMPS
                                                          MORTGAGE LOAN TRUST 2005-RP3,
                                                          MORTGAGE PASS-THROUGH
                                                          CERTIFICATES, SERIES 2005-RP3, U.S.
                                                          BANK NATIONAL ASSOCIATION, AS
                                                          TRUSTEE, SUCCESSOR-IN-INTEREST
                                                          TO WACHOVIA BANK NATIONAL
                                                          ASSOCIATION, AS TRUSTEE FILED
                                                          ON OCTOBER 22, 2020, DOCKET NO. 47
                                                          (PROPERTY ADDRESS: 4220
                                                          NORTHWESTERN PARKWAY
                                                          LOUISVILLE, KY 40212)


         This matter came to be considered on the Motion for Relief from the Automatic Stay (the

"Motion") filed on October 22, 2020 Docket No. 47 by GSMPS Mortgage Loan Trust 2005-Rp3,

Mortgage Pass-Through Certificates, Series 2005-RP3, U.S. Bank National Association, As

Trustee, Successor-In-Interest To Wachovia Bank National Association, As Trustee ("Movant")

regarding the property located at 4220 Northwestern Parkway, Louisville, KY 40212.

         Movant has alleged that good cause exists for granting the Motion and that Debtor, counsel

for Debtor, the Chapter 13 Trustee, and all other necessary parties were served with this Motion and

with notice of the hearing date for this Motion; and
Case 17-32447-jal         Doc 54    Filed 11/23/20      Entered 11/23/20 09:28:42       Page 2 of 4




       The parties have entered into an agreement resolving the Motion, the terms of which are set

forth as follows: The post-petition arrearage due as of November 5, 2020, is $15,379.01, which

amount consists of:

       Post Petition Payments:

                                 Amount           Date Due
                                 $1,478.65        February 01, 2020
                                 $1,478.65        March 01, 2020
                                 $1,478.65        April 01, 2020
                                 $1,478.65        May 01, 2020
                                 $1,478.65        June 01, 2020
                                 $1,478.65        July 01, 2020
                                 $1,478.65        August 01, 2020
                                 $1,478.65        September 01, 2020
                                 $1,478.65        October 01, 2020
                                 $1,478.65        November 01, 2020

and $850.00 for attorney fees associated with the Motion and $181.00 incurred herein for filing

the Motion, less $438.49 in debtors' suspense account.

       In order to cure said post-petition arrearage, Movant shall file a Supplemental Proof of

Claim in the amount of $15,379.01.

IT IS THEREFORE, ORDERED:

       l.         The Debtor shall maintain regular monthly post-petition payments to Movant

outside the Chapter l3 plan beginning with a payment due December 1, 2020. Failure by the Debtor

to make any payment within 15 days of the date due shall constitute a default. All payments shall

be tendered to:

                               Cenlar FSB
                               425 Phillips Boulevard
                               Ewing, NJ 08618

       This payment address is subject to change.

       2.         Upon the existence of a default, Movant’s counsel shall send Debtor and counsel for
Case 17-32447-jal       Doc 54     Filed 11/23/20     Entered 11/23/20 09:28:42         Page 3 of 4




Debtor a 10-day notice of Movant’s intent to file a Notice of Default without further order from

this Court

       3.      If the default is not cured within that 10-day period, then upon the filing of a Notice

of Default the automatic stay shall be terminated in all respects as against Movant its successors and

assigns without further hearing or order from this Court and by agreement of the parties hereto. The

only ground for objection to such a Notice shall be that payments are timely made.

       4.      Upon dismissal, discharge, chapter conversion, or relief from stay, the foregoing

terms and conditions shall cease to be binding, payments will be due pursuant to the terms of the

original loan agreement and Movant may proceed to enforce its remedies under applicable non-

bankruptcy law against the Real Property and/or against the Debtors.

       SO ORDERED




                                                   Dated: November 23, 2020




SUBMITTED BY:                                         APPROVED BY:

/s/ Mia L. Conner _______________                     /s/ Raphael J. Whitford ______
Mia L. Conner, Case Attorney                          Raphael J. Whitford, Counsel for Debtor(s)
KBA No. 90625                                         539 W. Market St., Ste. 400
LERNER, SAMPSON & ROTHFUSS                            Louisville, KY 40202
P.O. Box 5480                                         whitford13notice@gmail.com
Cincinnati, OH 45201-5480                             Attorney for Debtor(s)
(513) 241-3100 / (513) 241-4094 Fax
wkybk@lsrlaw.com
Attorneys for Movant
Case 17-32447-jal      Doc 54   Filed 11/23/20   Entered 11/23/20 09:28:42   Page 4 of 4




COPIES TO:

Mia L. Conner - Attorney for Movant
LERNER, SAMPSON & ROTHFUSS
P.O. Box 5480
Cincinnati, OH 45202-4007
wkybk@lsrlaw.com
VIA ELECTRONIC SERVICE

William W. Lawrence - Trustee
310 Republic Plaza
200 S. Seventh Street
Louisville, KY 40202
ECF@louchapter13.com
VIA ELECTRONIC SERVICE

Office of the U.S. Trustee
Charles R. Merrill
Asst. U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov
VIA ELECTRONIC SERVICE

Raphael J. Whitford – Attorney for Debtors
539 W. Market St., Ste. 400
Louisville, KY 40202
whitford13notice@gmail.com
VIA ELECTRONIC SERVICE

Henry J Curtis
4220 N Western Pkwy
Louisville, KY 40212
